Name: 92/137/EEC: Commission Decision of 27 February 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 March to 30 June 1992 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  international trade;  Europe;  cooperation policy
 Date Published: 1992-02-28

 Avis juridique important|31992D013792/137/EEC: Commission Decision of 27 February 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 March to 30 June 1992 (Only the Portuguese text is authentic) Official Journal L 053 , 28/02/1992 P. 0051 - 0052COMMISSION DECISION of 27 February 1992 authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 March to 30 June 1992 (Only the Portuguese text is authentic) (92/137/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, hereinafter referred to as 'the Act', and in particular the third subparagraph of Article 303 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 61/92 (2), and in particular Articles 13 (2) and 16 (7) and the second subparagraph of Article 39 thereof, Whereas, pursuant to the first and second subparagraphs of Article 303 of the Act, the maximum quantities of raw sugar to be imported at a reduced levy from certain ACP States, together with the relevant periods of application in order to supply the Portuguese refineries, have been determined by Commission Regulation (EEC) No 600/86 (3); Whereas the third subparagraph of Article 303 of the Act provides in particular that, where, during the specified periods of application, the Community forward estimate for raw sugar for a given marketing year or part thereof shows that the availability of raw sugar is insufficient to ensure adequate supply of Portuguese refineries, Portugal may be authorized to import from third countries under the marketing year or part thereof concerned, the quantities which it is estimated are lacking, under the same conditions regarding the reduced levy as those provided for in respect of the quantities to be imported from the ACP States in question; whereas the forward estimate, for the period from 1 July 1991 to 30 June 1992 showed that the foreseeable shortfall could be fixed in a first stage by Commission Decision 91/324/EEC (4) 50 000 tonnes to be imported from third countries in respect of the period 1 July 1991 to 29 February 1992; Whereas the actual quantities of raw sugar available in the Community, and in particular production in the French department of RÃ ©union, and quantities available for refining are now known; whereas the remainder of the shortfall in respect of the period 1 March to 30 June 1992 should accordingly be fixed; Whereas, in order to ensure sound management of the markets in the sector and, in particular, effective control of operations, it is necessary firstly to apply to the sugar concerned the normal rules for performance of the customs formalities for import and, secondly, to provide for notification by Portugal of the quantities of raw sugar imported and refined within the meaning of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 Portugal is hereby authorized to import from third countries during the period 1 March to 30 June 1992 a quantity of raw sugar not exceeding 42 000 tonnes expressed on white sugar, at the reduced levy determined in accordance with Article 1 of Regulation (EEC) No 600/86. Article 2 1. The import licences for the raw sugar referred to in Article 1 shall be valid from the date of issue until 30 June 1992. 2. The application for the licence referred to in paragraph 1 must be made to the competent authority in Portugal, during the 1991/92 marketing year, and must be accompanied by a declaration from a refiner in which he undertakes to refine the quantity of raw sugar concerned in Portugal within six months following the month in which the customs import formalities take place. Except in cases of force majeure if the sugar in question is not refined within the prescribed time limit the importer must pay an amount equal to the difference between the threshold price and the intervention price for raw sugar applicable on the day of acceptance of the import declaration concerned. In cases of force majeure, the competent authority in Portugal shall adopt the measures that it considers necessary, in the light of the circumstances worked by the interested party. 3. The application for the import licence and the licence itself shall include in box 12 the following: 'import of raw sugar at reduced levy in accordance with Decision 91/324/EEC'. 4. The rate of deposit applicable to the licence referred to in paragraph 1 is hereby fixed at ECU 0,25 for each 100 kilograms of sugar net. Article 3 If the volume of applications for licences exceeds the quantity provided for in Article 1, Portugal shall proceed with a fair apportionment of this quantity among the applicants concerned. Article 4 Portugal shall communicate to the Commission each month in respect of the previous month: (a) the quantities of raw sugar expressed by weight 'tel quel' for which the licences referred to in Article 2 have been issued; (b) the quantities of raw sugar, expressed by weight 'tel quel' actually imported under the licences referred to in Article 2; (c) the total quantities of sugar in question, by weight 'tel quel' and expressed as white sugar, which have been refined. Article 5 This Decision is addressed to the Portuguese Republic. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 6, 11. 1. 1992, p. 19. (3) OJ No L 58, 1. 3. 1986, p. 20. (4) OJ No L 177, 5. 7. 1991, p. 37.